 

Exhibit 10.43

 

3(i) Award Agreement

 

Award Agreement

 

This Award Agreement (the “Award Agreement”) is made as of ________, 201_ by and
between (the "Date of Grant"):

 

1.Nano Vibronix Inc., a Delaware corporation (the "Company"); and

 

2._________________________________________, an Israeli resident holding
identity card number ____________ residing at ___________________, Israel / a
company incorporated under the laws of the State of Israel, corporate
registration number* ____________, residing/having its principal place of
business* at _____________________________, Israel (the "Participant").

 

(each of the Company and the Participant shall be referred to as "Party", and
collectively, the "Parties")

 

WHEREAS, the Company has adopted that certain 2014 Long-Term Incentive plan (the
"Plan") and the Israeli Appendix to the Plan (the "Appendix"); and

 

WHEREAS, on __________ the Administrator of the Company has resolved to grant
the Participant ________ Stock Options, each to purchase one (1) share of Common
Stock of the Company, par value of USD 0.001 each (the “Stock Options”), at an
exercise price per share of Common Stock of USD ______ (the "Exercise Price");
and

 

WHEREAS, the Participant wishes to accept the abovementioned grant of the Stock
Options in accordance with the terms and conditions specified in the Plan, the
Appendix and this Award Agreement hereunder;

 

NOW, THEREFORE, the Parties agree as follows:

 

1.Interpretation. Any capitalized term not specifically defined in this Award
Agreement shall have the meaning ascribed thereto in the Plan, the Appendix,
Section 3(i) as defined herein, the Company’s constituting documents in effect
from time to time and in any other document to which reference may be made in
any of the above.

 

2.The Stock Options and shares of Common Stock resulting from their exercise and
any additional rights, which may be distributed to the Participant in connection
with the Stock Options (“Additional Rights”), shall be allocated to him, subject
to the Plan, the Appendix, this Award Agreement and Section 3(i) of the Israeli
Income Tax Ordinance [New Version], 5763-1961 (the "Ordinance") and the rules
and regulations promulgated thereunder (“Section 3(i)”). Collectively, the
shares of Common Stock and the Additional Rights shall be referred to as the
“Shares”. A copy of the Plan and the Appendix are attached herewith as Exhibit A
and made an integral part of this Award Agreement.

 

3.Unless otherwise determined by the Administrator, all Stock Options granted to
the Participant hereunder shall, subject to the Participant's continued service
to the Company or its Affiliates, become vested and exercisable in accordance
with the vesting schedule detailed below/*shall become fully vested and
exercisable on the date hereof. The Stock Options shall vest over a period of
years, commencing on _____________ (the "Vesting Commencement Date"), as
follows: _______ Stock Options shall vest upon the lapse of the first
anniversary of the Vesting Commencement Date (i.e., _______, 20__) and
thereafter, the remaining _________ Stock Options shall vest on a three-month
basis (until the fourth anniversary of the Vesting Commencement Date), so that
upon the lapse of each such consecutive 3-month period, ___ Stock Options shall
become vested. The following table reflects the aforesaid vesting schedule:

 



 

 

 



3(i) Award Agreement

 

Number of Stock Options   Vesting Date                  

  

4.Method of Exercise. The Participant may exercise all or part of any Stock
Options (but not for fractional shares of Common Stock) that have, at the time
of such exercise, vested in accordance with the foregoing vesting schedule, by
delivery of a written exercise notice to the company (the "Exercise Notice").
The Exercise Notice shall set forth the number of shares of Common Stock with
respect to which the Stock Options are to be exercised, in the form attached as
Exhibit B to this Award Agreement, and such other representations and agreements
as may be reasonably required by the Company for such purposes. In addition to
the foregoing, the Participant hereby agrees and undertakes to sign any and all
documents that may be required by Applicable Law for the purpose of exercising
the Stock Options. In order for the Exercise Notice to become effective, the
Exercise Notice must be accompanied by: (1) payment of the consideration with an
amount equal to the total Exercise Price for the shares of Common Stock to be
purchased, which may be provided in any one or more of the ways specified in
Section 8.3(b) of the Plan, and (2) payment of the aggregate withholding taxes
due with respect to the exercised shares of Common Stock, if applicable. Stock
Options shall be deemed to be exercised two (2) business days following receipt
by the Company of such fully executed Exercise Notice accompanied by the
Exercise Price and withholding taxes due with respect to the exercised shares of
Common Stock, if applicable, all as set forth herein (the "Exercise Date"). For
the avoidance of doubt, the Participant may not exercise any Stock Options prior
to the full payment of the relevant tax liabilities arising from those Stock
Options.

 

5.No Shares shall be issued pursuant to the exercise of a Stock Option unless
such issuance and such exercise comply with Applicable Law. If any Applicable
Law or regulation requires the Company to take any action with respect to the
Shares specified in such Exercise Notice before the issuance thereof, then the
date of their issuance shall be extended for the period necessary to take such
action.

 

6.Voting Rights. Pursuant to the terms set forth in the Plan, the Appendix, and,
when applicable, subject to the provisions of Section 3(i), any Shares granted
or issued upon exercise of Stock Options, shall be voted, only following
registration of the Participant as a stockholder in the stock ledger of the
Company.

 

7.Approval of the Participant. The Participant confirms as follows:

 

7.1.It has read the Plan and the Appendix and understands and accepts their
terms and conditions. It is aware of the fact that the Company agrees to grant
it the Stock Options and/or Shares based on its confirmations contained herein;
it further represents that it understands and undertakes to comply with all of
the provisions of the Plan and Appendix.

 

7.2.It understands the provisions of Section 3(i) and the applicable tax track
of this grant of Stock Options and/or Shares.

 

7.3.It hereby acknowledges and agrees that this Award Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement with or by
the Company or its Affiliates and shall not interfere in any way with its right
or the Company's or its Affiliates’ right to terminate such engagement.

 



 

 

 



3(i) Award Agreement

 

7.4.It hereby acknowledges and agrees that the Company may assign any of its
rights under this Award Agreement to a single or multiple assignees, and this
Award Agreement shall inure to the benefit of the successors to, and assigns of,
the Company. Subject to the restrictions on transfer set forth herein and in the
Plan and Appendix, this Award Agreements shall be binding upon Participant and
its heirs, executors, successors and assigns.

 

7.5.It hereby confirms that it read this Award Agreement thoroughly, received
all the clarifications and explanations it has requested, and understands the
contents of this Award Agreement and the obligations it undertakes in signing
it.

 

7.6.PARTICIPANT ACKNOWLEDGES THAT it IS FAMILIAR WITH THE ENGLISH LANGUAGE AND
DOES NOT REQUIRE TRANSLATION OF THIS agreement AND ANY ANNEXED DOCUMENTS TO ANY
OTHER LANGUAGE. it FURTHER ACKNOWLEDGES THAT it HAS BEEN ADVISED BY THE COMPANY
THAT it MAY CONSULT AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT AND THAT it HAS
BEEN AFFORDED AN OPPORTUNITY TO DO SO.

 

המשתתף, מקבל האופציות ו/או המניות, מצהיר/ה בזאת כי השפה האנגלית מוכרת לו וכי
אינו זקוק/ה לתרגום של הסכם זה והמסמכים המצ"ב לשפה אחרת. הוא גם מצהיר/ה ומודיע/ה
כי הומלץ בפניו על ידי החברה לקבל ייעוץ משפטי בקשר להסכם זה בטרם החתימה עליו וכי
ניתנה לו הזדמנות נאותה לעשות כן.

 

8.In the event of a conflict between the terms and conditions of the Plan and
this Award Agreement, other than with respect to the vesting schedule and
Exercise Price, the terms and conditions of the Plan shall prevail. If there is
a conflict between the terms of the Plan and any provision of the Ordinance this
Award Agreement shall govern and prevail.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Award Agreement as of
the Date of Grant.

 

      Nano Vibronix Inc.   Printed Name of Participant      
Name:__________________     Title:___________________    
Date:___________________    

 

Attachments:

§Exhibit A: Nano Vibronix Inc. 2014 Long-Term Incentive Plan and 2012 Israeli
Appendix

§Exhibit B: Notice of Exercise

 

 

 

 



3(i) Award Agreement

 

Exhibit A

 

Nano Vibronix Inc.

2014 Long-Term Incentive Plan

and Israeli Appendix

 

 

 

 



3(i) Award Agreement

 

Exhibit B

 

Notice Of Exercise

 

Nano Vibronix Inc.

105 Maxess Road, Suite S124

Melville, NY 11747

USA

Attention: Chief Executive Officer

 

1.Exercise of Stock Option. Effective as of today, I, _____________ the
undersigned hereby elect to exercise my option to purchase ______________shares
of Common Stock under and pursuant to the 2014 Long-Term Incentive Plan and the
Israeli Appendix attached thereto (the "Plan" and the "Appendix", respectively)
and the Award Agreement dated _______________.

 

2.Delivery of Payment. I herewith deliver to the Company the amount of USD
________, constituting the full Exercise Price of the Stock Options and/or
shares of Common Stock being exercised under this Notice of Exercise, as set
forth in the Award Agreement. Furthermore, to the extent not already settled, I
am attaching full payment of my relevant tax liabilities arising from those
Stock Options and/or shares of Common Stock which were granted to me and any
shares of Common Stock issued upon the exercise of all or part of any Stock
Options.

 

3.Rights as Stockholder. Until the issuance of the shares of Common Stock (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to receive dividends or any
other rights as a stockholder shall exist with respect to the shares of Common
Stock. The Shares shall be issued to me as soon as practicable after the Stock
Option is exercised. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
the Plan and Appendix.

 

4.Tax Consultation. I understand that I may suffer adverse tax consequences as a
result of the purchase or disposition of the Shares. I hereby represent that I
had ample opportunity to consult with a tax consultant of my choice in
connection with the purchase or disposition of the shares of Common Stock being
exercised hereunder and that I am not relying on the Company or any Affiliate of
the Company for any tax advice.

 

5.Additional Representations. I hereby acknowledge that I have been informed
that nothing herein shall obligate the Company to register its shares of Common
Stock or any portion of its shares of Common Stock on any stock exchange. I am
aware of the directives set forth in Section 3(i) of the Israeli Income Tax
Ordinance [New Version], 5721-1961 and the tax implications thereof.

 

[signature page follows]

 

 

 

 



3(i) Award Agreement

 

Signature Page of Notice of Exercise of Options

 

Participant   Company       Acknowledged, understood and agreed:   Nano Vibronix
Inc.             [Signature of Participant]   [Signature]             [Printed
Name of Participant]   [Printed Name of Signatory]             [Address of
Participant]   [Title of Signatory]             [Date Received by Participant]  
[Date signed by Company]

 

 

 